Case 7:20-cv-00021 Document 1-1 Filed on 01/24/20 in TXSD Page 1 of 18




  SCHEDULE
     A
Case 7:20-cv-00021 Document 1-1 Filed on 01/24/20 in TXSD Page 2 of 18
Case 7:20-cv-00021 Document 1-1 Filed on 01/24/20 in TXSD Page 3 of 18




  SCHEDULE
      B
Case 7:20-cv-00021 Document 1-1 Filed on 01/24/20 in TXSD Page 4 of 18
Case 7:20-cv-00021 Document 1-1 Filed on 01/24/20 in TXSD Page 5 of 18




  SCHEDULE
     C
Case 7:20-cv-00021 Document 1-1 Filed on 01/24/20 in TXSD Page 6 of 18
Case 7:20-cv-00021 Document 1-1 Filed on 01/24/20 in TXSD Page 7 of 18
Case 7:20-cv-00021 Document 1-1 Filed on 01/24/20 in TXSD Page 8 of 18




  SCHEDULE
      D
Case 7:20-cv-00021 Document 1-1 Filed on 01/24/20 in TXSD Page 9 of 18
Case 7:20-cv-00021 Document 1-1 Filed on 01/24/20 in TXSD Page 10 of 18
Case 7:20-cv-00021 Document 1-1 Filed on 01/24/20 in TXSD Page 11 of 18
Case 7:20-cv-00021 Document 1-1 Filed on 01/24/20 in TXSD Page 12 of 18




    SCHEDULE
        E
Case 7:20-cv-00021 Document 1-1 Filed on 01/24/20 in TXSD Page 13 of 18
Case 7:20-cv-00021 Document 1-1 Filed on 01/24/20 in TXSD Page 14 of 18
Case 7:20-cv-00021 Document 1-1 Filed on 01/24/20 in TXSD Page 15 of 18




    SCHEDULE
        F
Case 7:20-cv-00021 Document 1-1 Filed on 01/24/20 in TXSD Page 16 of 18
Case 7:20-cv-00021 Document 1-1 Filed on 01/24/20 in TXSD Page 17 of 18




     SCHEDULE
        G
    Case 7:20-cv-00021 Document 1-1 Filed on 01/24/20 in TXSD Page 18 of 18




                                         SCHEDULE G

                                    INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s property
interest(s) as indicated by references in the public records and any other information available to
the United States. See Fed. R. Civ. P. 71.1(c).


                           Interested Party
                           Helen Catherine Hardwicke
                           Address unknown
                           Alexandra Elizabeth Hardwicke
                           Address unknown
                           Mary Irene Hardwicke Olivieri
                                            ., Tucson, AZ 85743-8609
                           James Bennett Hardwicke
                                          , McAllen, TX 78502-3007
                           Richard Bruce Hardwicke
                                          , McAllen, TX 78502-3007
                           Sally Ann Hardwicke Brace
                                          , McAllen, TX 78502-3007
                           John B. Hardwicke VI
                           Address unknown
                           John B. Hardwicke Co.
                                          , McAllen, TX 78502-3007
                           Neuhaus & Sons,

                           Weslaco, TX 78599
                           Hidalgo County
                           Pablo (Paul) Villarreal Jr.
                           Tax Assessor-Collector
                           2804 S. Business Hwy 281
                           Edinburg, TX 78539
                           (956) 318-2157
